DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bito (USPub 2007/0205591).
	With respect to claim 1, Bito discloses an airbag device for a passenger seat of a vehicle adapted to be installed in a storage (6) in an instrument panel (1) disposed in front of a passenger seat, the airbag device comprising an airbag that has a folded form and is configured to be inflated and deployed rearward for protecting a passenger when fed with an inflation gas (Fig 1), wherein the airbag includes: a bag body that is formed of a sheet member having flexibility and includes a passenger-side wall (20e) that is configured to be deployed toward the passenger seat; a circumferential wall (20c, 20d) that extends from a circumferential edge of the passenger-side wall to a front end portion of the bag body in a narrowing fashion (Fig 16), by which front end portion the bag body is configured to be mounted on the storage (Fig 16), the circumferential wall including a left wall and a right wall that are opposed to one another at airbag deployment (Fig 16); and an inlet port that is disposed in the front end portion of the circumferential wall for receiving the inflation gas (Fig 16); and a tether section that is disposed inside the bag body for controlling a shape of the bag body as inflated; and wherein the tether section includes: a left-right tether (76R, 76L) that connects the left wall and the right wall of the circumferential wall for regulating a distance between the left wall and right wall at airbag deployment (Fig 16), the left-right tether being configured to be deployed generally along a left and right direction of the bag body as deployed; and a front-rear tether (32) that connects a central portion in a left and right direction of the left-right tether and a central portion in a left and right direction of the passenger-side wall (at 29a) for preventing the passenger-side wall from protruding rearward at airbag deployment (Fig 16), the front-rear tether being configured to be deployed in a front and rear direction of the bag body as deployed (Fig 16).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bito in view of Yamada (USPub 2015/0042081).
With respect to claim 2, Bito discloses the claimed invention as discussed above but does not specifically disclose wherein: the left-right tether is composed of a band-shaped member having a broad width that is disposed generally along an up and down direction of the bag body as deployed; and the left-right tether partitions an interior of the bag body as inflated into a front inflatable portion and a rear inflatable portion while forming a gas communication portion in a vicinity of each of an upper end and a lower end of the left-right tether. Yamada, however, disclose a left-right tether (46) that has a band-shape having a broad width disposed in an up and down direction that partitions the airbag into a front and rear inflatable portion which forming gas communication at an upper and lower end thereof (Figs 2-3).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Bito in view of the teachings of Yamada to form the left-right tether as discussed above, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  It also would have been obvious to form it as discussed above in order to further control the deployment width of the airbag as well as the inflation rate in the up and down direction as desired.
	With respect to claim 3, Bito discloses the claimed invention as discussed above but does not disclose wherein: the airbag further includes a redirecting cloth that is disposed over the inlet port inside the bag body for redirecting the inflation gas having flown into the bag body from the inlet port in the front and rear direction of the bag body, the redirecting cloth including an outlet port of the inflation gas at a rear end portion thereof; and the left-right tether is configured so that an upper end of the left-right tether is located at a higher position than an upper end of the outlet port of the redirecting cloth, and a lower end of the left-right tether is located at a lower position than a lower end of the outlet port, at airbag deployment on board. Yamada, however, disclose a redirecting cloth (60) including an outlet port at a rear end, and a left-right tether is configured so that an upper end of the left-right tether is located at a higher position than an upper end of the outlet port of the redirecting cloth, and a lower end of the left-right tether is located at a lower position than a lower end of the outlet port, at airbag deployment on board (Fig 3). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Bito in view of the teachings of Yamada to have a redirecting cloth in order to control the deployment of the airbag while also reinforcing the inlet port of the airbag, and it would have been obvious to position the reinforcing cloth and left-right tether as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art, and it appears it would been a matter of obvious design choice to position the cloth and tether to control the deployment properties as desired.
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bito in view of Yamada (USPub 2015/0042081) as applied to claims 1 and 2 as discussed above, and further in view of Yamada (USPub 2018/0022303).
	The combination of Bito and Yamada ‘081 discloses the invention discussed above but does not disclose wherein a joint of the left-right tether to the circumferential wall of the bag body is disposed at a position corresponding to a protruding object that protrudes partially from the instrument panel at a side in the left and right direction of the bag body as deployed. Yamada ‘303 disclose a tether and airbag designed to avoid an engagement with a monitor of a car navigation system [0076].  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to form the left-right tether of Bito in a vehicle having a navigation system such as Yamada ‘203 and have the tether sized to avoid the navigation monitor, since one having ordinary skill would have expected it to yield nothing more than predictable results, namely, that the left-right tether is utilized to control the width of the airbag, and one would have found it obvious to use the tether to avoid any vehicle components located in a left-right directional path of the airbag.

Allowable Subject Matter
Claims 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Yamada ‘081 discloses an airbag device comprising an airbag that has a folded form and is configured to be inflated and deployed rearward for protecting a passenger when fed with an inflation gas, wherein the airbag is formed of a sheet member having flexibility; wherein the airbag includes a passenger-side wall that is configured to be deployed toward the passenger seat; a circumferential wall that extends from a circumferential edge of the passenger-side wall to a front end portion of the airbag in a narrowing fashion, by which front end portion the airbag is configured to be mounted on the storage; and an inlet port that is disposed in the front end portion of the circumferential wall for receiving the inflation gas; wherein the folded form of the airbag has been formed through: a preparatory folding that develops the passenger-side wall generally flatly and folds the circumferential wall on one or more valley folds so that the passenger-side wall as developed is brought close to the inlet port (Figs 14-15), the preparatory folding providing a preparatory folded form of the airbag; a first front-rear contracting folding that contracts a width in a front and rear direction of the airbag, the first front-rear contracting folding providing a front-rear contracted form of the airbag (Figs 16A, 16B, and 17A); a left-right contracting folding that contracts a width in a left and right direction of the airbag after the first front-rear contracting folding (Fig 17B), the left-right contracting folding providing a left-right contracted form of the airbag; but Yamada does not disclose a second front-rear contracting folding that contracts the width in the front and rear direction of the airbag after the left-right contracting folding; wherein the front-rear contracted form of the airbag includes a rear folded portion in which a portion of the preparatory folded form disposed farther to the rear from the inlet port is folded toward the circumferential wall on a plurality of creases extending in the left and right direction so that a rear end of the preparatory folded form comes close to the inlet port; and wherein the left-right contracted form of the airbag includes a left and a right rolled portions in which a left and a right edge portions of the front-rear contracted form are rolled toward the passenger-side wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/10/2022